Exhibit 10.24

 

LINDBLAD EXPEDITIONS, INC. 

_____

 

2012 INCENTIVE STOCK PLAN

 

Section 1.        Purpose

 

The purpose of the Lindblad Expeditions, Inc. 2012 Incentive Stock Plan (the
“Plan”) is to promote the best interests of Lindblad Expeditions, Inc. (together
with any successor thereto, the “Company”) and its Subsidiaries (if any), as
defined in Section 424 of the Internal Revenue Code of 1986, as amended (the
“Code”), and any entities of which at least fifty percent (50%) of the equity
interest is held directly or indirectly by the Company (together “Affiliates”),
by encouraging and providing for the acquisition of an equity interest in the
success of the Company by the Company’s officers, employees, non-employee
members of the Board of Directors and certain consultants and advisors and by
enabling the Company and its Affiliates to attract and retain the services of
such individuals upon whose judgment, interest, skills, and special effort the
successful conduct of their operations is largely dependent.

 

Section 2.       Effective Date

 

The Plan shall become effective as of November 15, 2012 (the “Effective Date”),
subject, however, to the approval of the Plan by the Company’s stockholders
within twelve (12) months before or after the date of adoption of the Plan by
the Board of Directors of the Company (the “Board”). To the extent that any
awards are made under the Plan prior to its approval by stockholders, they shall
be contingent on approval of the Plan by the Company’s stockholders.

 

Section 3.       Administration

 

The Plan shall be administered by the Board. The Board may allocate all or any
portion of its responsibilities to any one or more of its members and may
delegate all or any part of its responsibilities and powers to a committee of
the Board consisting of at least two members or to any person or persons
selected by it, except to the extent prohibited by applicable law or the
applicable rules of a stock exchange or market. Any such allocation or
delegation may be revoked by the Board at any time. Subject to the express
provisions of the Plan, the Board shall have complete authority, in its
discretion, to determine those individuals to whom awards shall be granted. In
making such determinations, the Board may take into account the nature of the
services rendered by the respective individuals, their present and potential
contributions to the success of the Company, and such other factors as the Board
in its discretion shall deem relevant. Subject to the express provisions of the
Plan, the Board shall also have complete authority to determine the types of
awards and the number of shares covered by the awards, to interpret the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
determine the terms, conditions, performance criteria, restrictions and other
provisions of such awards (which need not be identical among participants) and
to make all other determinations necessary or advisable for the administration
of the Plan. The Board’s determinations on the matters referred to in this
paragraph shall be conclusive.

 

 

 

 

Section 4.       Eligibility and Participation

 

Participants in the Plan shall be selected by the Board from among those
individuals who are an employee, officer or director of the Company or of any of
its Affiliates, or a consultant or advisor providing valuable services to the
Company (irrespective of their respective citizenship, residence or domicile),
as the Board may designate from time to time (the “Participants”). The Board
shall consider such factors as it deems appropriate in selecting Participants
and in determining the type and amount of their respective awards. The Board’s
designation of a Participant in any year shall not require the Board to
designate such person to receive an award in any other year.

 

Section 5.       Stock Subject to Plan

 

5.1       Number. Subject to adjustment as provided in Section 5.3, the maximum
number of shares of Class A common stock of the Company, no par value per share
(“Stock”), that may be issued under the Plan shall be 11,429. All of such shares
may be issued pursuant to the exercise of incentive stock options within the
meaning of Section 422 of the Code. The shares to be delivered under the Plan
may consist, in whole or in part, of authorized but unissued Stock or treasury
Stock.

 

5.2       Unused Stock; Unexercised Rights. If, after the effective date of the
Plan, any shares of Stock covered by an award granted under the Plan, or to
which any award relates, are forfeited or if an award otherwise terminates,
expires or is canceled prior to the delivery of all of the shares of Stock or of
other consideration issuable or payable pursuant to such award, then the number
of shares of Stock counted against the number of shares available under the Plan
in connection with the grant of such award, shall again be available for the
granting of additional awards under the Plan, unless determined otherwise by the
Board.

 

5.3       Adjustment.

 

(a)       If (i) the Company shall at any time be involved in a merger or other
transaction in which the shares of Stock are changed or exchanged; (ii) the
Company shall subdivide or combine the shares of Stock or the Company shall
declare a dividend payable in Shares, other securities or other property; (iii)
the Company shall effect a cash dividend the amount of which, on a per share
basis, exceeds ten percent (10%) of the Fair Market Value of a share of Stock at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the shares of Stock in the form of cash, or a
repurchase of shares of Stock, that the Board determines by resolution is
special or extraordinary in nature or that is in connection with a transaction
that is a recapitalization or reorganization involving the shares; or (iv) any
other event shall occur, that, in the case of this subsection (iv), in the
judgment of the Board necessitates an adjustment to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, then, in each case, the Board shall, in such manner as it may
deem equitable, adjust any or all of: (a) the number and type of shares of
capital stock of the Company subject to this Plan (including the number and type
of shares that may be issued pursuant to incentive stock options), (b) the
number and type of shares of capital stock of the Company subject to outstanding
awards, (c) the grant, purchase, or exercise price with respect to any award,
and (d) the performance goals established under any award; or, if deemed
appropriate and in lieu of any such adjustment, make provision for a cash
payment to the holder of an outstanding award; provided, however, in each case,
that with respect to awards of incentive stock options no such adjustment shall
be authorized to the extent that such adjustment would cause such options
previously awarded to cease to be treated as incentive stock options; and
provided further, however, that the number of shares of Stock subject to any
award payable or denominated in Stock shall always be a whole number.

 

-2-

 

 

(b)       In the event of a merger or similar reorganization in which the
Company does not survive, or a sale of substantially all of the assets of the
Company, the Company shall use commercially reasonable efforts to make adequate
provisions such that incentive stock options and non-qualified stock options
outstanding hereunder, to the extent not then exercised, shall vest in
accordance with the express provisions of the Plan. Subject to such vesting, the
options shall continue to represent the right to purchase the number of shares
of stock to which the holder of such option would have been entitled had the
non-exercised portion of such option been exercised in full on the date of such
corporate action.

 

(c)       In the event any Stock is issued pursuant to an exercise of any
warrant outstanding on the grant date of any award granted under this Plan, the
number of shares of Stock subject to this Plan and subject to such award prior
to such exercise shall each be increased pro rata to the increase in the number
of shares of Stock issued and outstanding by reason of such exercise; provided,
however, in each case, that with respect to awards of incentive stock options no
such adjustment shall be authorized to the extent that such adjustment would
cause such options previously awarded to cease to be treated as incentive stock
options; and provided further, however, that the number of shares of Stock
subject to any award payable or denominated in Stock shall always be a whole
number. The award agreement may provide that the number of Shares subject to the
award on the grant date is determined assuming that all warrants outstanding on
the grant date have been exercised, and then permit the exercise of such award
or the issuance of such shares on a pro rata basis only to the extent such
warrants are actually exercised (and all other terms and conditions of exercise
are otherwise met).

 

Section 6.       Term of the Plan

 

Subject to the right of the Board to terminate the Plan earlier pursuant to
Section 12.1, no award shall be granted under the Plan after December 31, 2015.
However, unless otherwise expressly provided in the Plan or in an applicable
award agreement, any award theretofore granted may extend beyond such date and,
to the extent set forth in the Plan, the authority of the Board to amend, alter,
adjust, suspend, discontinue or terminate any such award, or to waive any
conditions or restrictions with respect to any such award, and the authority of
the Board to amend the Plan, shall extend beyond such date.

 

Section 7.       Stock Options

 

7.1       Grant of Options. Options may be granted to Participants at any time
and from time to time as shall be determined by the Board. The Board shall have
complete discretion in determining the number, terms and conditions of options
granted to a Participant. The Board also shall determine whether an option is
intended to be an incentive stock option within the meaning of Section 422 of
the Code or a nonqualified stock option; provided, however, that only
Participants who are employees of the Company or one of its Subsidiaries at the
time of grant may receive grants of incentive stock options.

 

-3-

 

 

7.2       Incentive Stock Options.

 

(a)       Exercise. Except as provided in paragraph (b) below, incentive stock
options shall be exercisable at option prices of not less than one hundred
percent (100%) of the fair market value of the Stock on the date of grant, as
such fair market value is determined by such methods or procedures as shall be
established from time to time by the Board (“Fair Market Value”), and shall be
exercisable over not more than ten (10) years after the date of grant.

 

(b)       Ten-Percent Owners. Notwithstanding anything in this Plan to the
contrary, the following terms and conditions shall apply to incentive stock
options granted hereunder to a “10-percent owner.” For this purpose, a
“10-percent owner” shall mean a Participant who, at the time the incentive stock
option is granted, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of any
Subsidiary thereof. In determining stock ownership, an optionee shall be
considered as owning the stock owned, directly or indirectly, by or for his
spouse (other than a spouse who is legally separated from the optionee under a
decree of divorce or separate maintenance), and his children, grandchildren and
parents. With respect to a 10-percent owner, the price at which shares of Stock
may be purchased under an incentive stock option granted pursuant to this Plan
shall be not less than one hundred ten percent (110%) of the Fair Market Value
thereof on the date of grant. Incentive stock options granted to a 10-percent
owner shall be exercisable over not more than five (5) years after the date of
grant.

 

(c)       Termination of Employment. Except as otherwise provided by the Board,
no option may be exercised by the recipient thereof later than (i) thirty (30)
days after termination of a recipient’s relationship (whether as employee,
officer, director, consultant or advisor) with the Company for any reason other
than death or disability or for cause, as determined by the Board; or (ii)
twelve (12) months after a termination of employment (or service as an officer,
director, consultant or advisor, as applicable) with the Company by reason of
death or disability as determined by the Board. If the Participant ceases to be
an employee, officer or director of, or consultant or advisor to, the Company or
its Subsidiaries by reason of a termination for Cause, then notwithstanding any
other provision hereof, and notwithstanding any prior vesting of any option
awarded to such Participant, any such option shall terminate immediately
thereupon. In addition, if after the Participant’s termination of service as an
employee, officer or director of or consultant to the Company for any other
reason the Board determines that it could have terminated the Participant for
Cause had all relevant facts been in the Board’s possession at the time of such
termination, then the Board may re-characterize the Participant’s termination as
a termination for Cause and any such option shall terminate immediately upon
such determination, notwithstanding any prior vesting of any such option. In
addition, the Board may suspend any exercise of any such option pending the
Board’s determination of whether the Participant may be terminated for Cause.

 



-4-

 

 

(d)       Limits on Incentive Stock Options. In the event the aggregate Fair
Market Value (as determined by the Board at the time of an award) of the Stock
with respect to which incentive stock options are exercisable for the first time
by a Participant during any calendar year under all plans of the Company and its
Subsidiaries exceeds One Hundred Thousand Dollars ($100,000), any grant of an
incentive stock option that is in excess of such limit shall be treated as a
nonqualified stock option to the extent of such excess. For purposes of this
paragraph, the Fair Market Value of the Stock subject to an incentive stock
option shall be determined as of the date the incentive stock option is granted.

 

(e)       Redesignation as Nonqualified Stock Option. If an incentive stock
option at any time fails to meet the requirements of Section 422 of the Code,
such option, to the extent the requirements of Section 422 of the Code are not
met, shall be treated as a nonqualified stock option for Federal income tax
purposes automatically without further action by the Board, effective as of the
first date on which any such requirement was not met. The requirements for
incentive stock options under Section 422 of the Code include minimum holding
period requirements that specify that the stock acquired upon exercise of an
incentive stock option must be held for at least two years from the date of
grant and one year from the date of exercise.

 

7.3       Nonqualified Stock Options. Nonqualified stock options will be
exercisable at option prices of not less than one hundred percent (100%) of the
Fair Market Value of the Stock on the date of grant, unless otherwise determined
by the Board; provided that any nonqualified stock option granted with an
exercise price that is less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the date of grant shall be considered nonqualified
deferred compensation subject to the provisions of Section 409A of the Code.
Nonqualified stock options will be exercisable at such times and subject to such
terms and conditions as determined by the Board at grant or thereafter.

 

7.4       Award Agreement. Each Participant who receives an option shall be
required to execute an option agreement that shall specify the type of option
granted, the option price, the duration of the option, the number of shares of
Stock covered by the option and such other provisions as the Board shall
determine, including any vesting schedule or other criteria to be applicable
with respect to the exercisability of the option.

 

7.5       Vesting. Notwithstanding any other provision hereof, unless otherwise
approved by the Board of Directors, each award shall be subject to (i) vesting
over a three (3) year period, with the first one-third (1/3) of such award
vesting following twelve (12) months of continued employment or service (or the
date of grant in the case of a grant to a non-employee director or consultant,
upon the first anniversary of the date of the grant), and the remaining portion
of the award vesting in equal monthly installments over the following
twenty-four (24) months, and (ii) a “right of first refusal” by the Company with
respect to any proposed sale or transfer by an award recipient of Stock issued
under an award.

 

7.6       Payment. Subject to the following provisions of this Section 7.6, the
full option price for shares of Stock purchased upon the exercise of any option
and any required withholding taxes shall be paid at the time of such exercise
(except that, in the case of an exercise arrangement approved by the Board and
described in clause (b) of this Section 7.6, payment may be made as soon as
practicable after the exercise). The Board shall determine the methods and the
forms for payment of the purchase price of options, including (a) by effective
receipt of cash or, to the extent permitted by the Board, other mature shares of
the Company (as defined by U.S. Generally Accepted Accounting Principles) having
a then Fair Market Value equal to the purchase price of such shares or any
combination thereof; or (b) by authorizing a third party to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the option and
remit to the Company a sufficient portion of the sale proceeds to pay the entire
option price and any tax withholding resulting from such exercise. Shares of
Stock tendered shall be duly endorsed in blank or accompanied by stock powers
duly endorsed in blank. Upon receipt of the payment of the entire option price
for the shares so purchased, and all applicable withholding taxes, certificates
for such shares shall be delivered to the purchasing Participant.

 

-5-

 

 

Section 8.       Other Awards

 

8.1       Other Stock-Based Awards. Other awards, valued in whole or in part by
reference to, or otherwise based on, shares of Stock, may be granted either
alone or in addition to or in conjunction with any awards described in this Plan
for such consideration, if any, and in such amounts and having such terms and
conditions as the Board may determine.

 

8.2       Other Benefits. The Board shall have the right to provide types of
benefits under the Plan in addition to those specifically listed, if the Board
believes that such benefits would further the purposes for which the Plan was
established.

 

Section 9.       Transferability

 

9.1       Awards Not Transferable. Each award granted under the Plan shall not
be transferable other than by will or the laws of descent and distribution,
except that a Participant may, to the extent allowed by the Board and in a
manner specified by the Board (a) designate in writing a beneficiary to exercise
the award after the Participant’s death; or (b) transfer any award; provided,
however, that in no event may incentive stock options be transferred other than
by will or the laws of descent and distribution.

 

9.2       One-Percent Interests. If any Participant, by reason of an award
proposed to be granted under the Plan or by a purchase of shares of Stock
subject to the exercise of any award granted under the Plan, would thereby
become the holder of Stock or rights to acquire Stock then representing in the
aggregate more than one percent (1%) of the issued and outstanding shares of
Stock of the Company, it shall be a condition of such grant or such purchase
that such Participant become party to, and agree to be bound by and subject to
the terms of, (i) that certain Voting Agreement dated as of April 15, 2009, as
amended, modified and supplemented from time to time, by and between the Company
and the parties named therein (the “Voting Agreement”), a copy of which is on
file and may be inspected at the offices of the Company, by executing and
delivering a Consent and Acknowledgment thereto, and (ii) any other agreement by
and among the Company and stockholders of the Company that may hereafter be
adopted.

 

-6-

 

 

9.3       Restrictions on Transfer of Stock. As a condition of purchase of any
Stock pursuant to exercise of an award made pursuant hereto, the Participant
shall agree (for the Participant and on behalf of the heirs, legatees and legal
representatives of such Participant), with respect to all shares of Stock
acquired pursuant to each award granted under the Plan (and any shares of Stock
issued pursuant to a stock dividend or stock split thereon or any securities
issued in lieu thereof or in substitution or exchange therefor), not to sell or
otherwise dispose of such shares except (a) for transfers to a trust or other
transferee for estate planning purposes, or (b) to another third party if each
of the following conditions are satisfied: (i) the Participant provides prior
written notice to the Company of the proposed transfer, specifying the terms of
the proposed transfer and identifying the proposed transferee and, if the
proposed transferee is not a natural person, of all other entities that it
controls, is controlled by, or is under common control with (“Affiliates”), (ii)
the Company is given a sixty (60) day right of first refusal to acquire such
shares on the terms proposed for such third-party transfer, and (iii) the Board
approves the proposed transfer, provided that proposed transfers to any entity
that is a competitor of the Company (either directly or indirectly through an
Affiliate) will not be approved. In any event, no such shares of Stock may be
transferred except pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”) or an exemption from the
registration requirements of the Act, and except in a transaction that, in the
opinion of counsel for the Company, would not prevent or interfere with the
fulfillment of obligations under the Voting Agreement if then in force.

 

9.4       Other Conditions. As a further condition to the issuance of any shares
pursuant to an exercise of an award made pursuant hereto, the Participant shall
agree (for the Participant and on behalf of the heirs, legatees and legal
representatives of such Participant) to execute and deliver to the Company such
investment representations and warranties, and to take such other actions, as
counsel for the Company determines may be necessary or appropriate for
compliance with the Act, the Voting Agreement (if applicable), and any
applicable securities laws.

 

9.5       Legend. Unless otherwise determined by the Board, any certificate
representing shares of Stock acquired pursuant to this Plan shall bear the
following legend:

 

The shares of Stock represented by this certificate are restricted securities as
that term is defined under Rule 144 promulgated under the Securities Act of
1933, as amended (the “Act”) and are subject to the provisions of that certain
Incentive Stock Plan dated as of December ____, 2012, adopted by the Company (as
same may be amended), a copy of which may be inspected at the offices of the
Company. These shares may not be sold, transferred or disposed of unless they
are registered under the Act, or sold in a transaction that is exempt from
registration under the Act and any applicable state securities laws.

 

Section 10.     Rights of Participants

 

Nothing in the Plan shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate any Participant’s employment or service at
any time nor confer upon any Participant any right to continue in the employ or
service of the Company or any Affiliate. The Plan does not constitute a contract
of employment, and any grant of Options or Stock pursuant to the Plan will not
give any employee or Participant the right to be retained in the employ or
service of the Company or any Affiliate. The grant of an Option under the Plan
shall not confer upon the holder thereof any right as a shareholder of the
Company. As of the date on which an optionee exercises an Option, the optionee
shall have all rights of a shareholder of record with respect to the number of
shares of Stock as to which the Option is exercised, irrespective of whether
certificates to evidence the shares of stock have been issued on such date.

 

-7-

 

 

Section 11.     Rights to Repurchase Stock/Awards

 

The provisions of this Section shall apply to each award granted under the Plan,
and to all Stock acquired by a Participant pursuant to any exercise thereof.

 

11.1       In the event a Participant ceases to be employed by (or serve as an
officer or director of or consultant or advisor to) the Company and/or its
Subsidiaries by reason of the Participant’s death, disability, resignation,
retirement, or any other reason other than a termination for cause, the Company
shall have the right to purchase, and the Participant shall have the right to
require the Company to purchase, any Stock then owned or controlled by
Participant by reason of exercise or realization of an award hereunder (whether
such exercise or realization occurs before or after such termination) and any
vested outstanding award, at a price payable in cash equal to (a) for each
share, the then fair market value of a share of such Stock and (b) for each
vested option, the excess of the then fair market value of a share of such Stock
over the exercise price for such option, with fair market value being determined
for all purposes as of the date of the exercise by the Company or such
Participant, as applicable, of such right. Such rights may be exercised (x) by
the Participant during the sixty (60) day period after the Participant ceases to
be so employed (or to so serve), and thereafter annually during the sixty (60)
day period following each anniversary of such cessation; and (y) by the Company
at any time upon notice to the Participant. If any award expires prior to the
Participant exercising such right, then the Participant shall forfeit his or her
put rights with respect to such award immediately upon the date such award
expires.

 

11.2       In the event the employment (or service as an officer, director,
consultant or advisor) of a Participant is terminated by the Company for cause,
the Company shall have the right, exercisable at any time upon notice to such
Participant to purchase any Stock then owned or controlled by such Participant
by reason of exercise or realization of an award hereunder (whether such
exercise or realization occurs before or after such termination) at a price per
share payable in cash equal to the then fair market value of a share of such
Stock as of the date of the Company’s exercise of such repurchase right. Such
value shall be determined as provided in Section 11.3.

 

11.3       For purposes of Sections 11.1 and 11.2, the per-share value shall be
(i) if the Stock is then publicly traded, the average of the bid and ask price
on such date (or, if not a trading day, as of the next day that is a trading
day); or (ii) if the Stock is not then publicly traded, as determined by the
Board of Directors on the basis of the book value of the Company without
discount for minority interest or lack of control. In the case of clause (ii)
preceding, but only for purposes of Section 11.1, in the event a third-party
transaction involving Stock occurs within sixty (60) days of any such exercise,
the per-share value shall be the higher of the value as determined pursuant to
the foregoing and the price (or effective price) per share in such third-party
transaction, and if the latter is the greater and payment to Participant has
occurred based on a different determination of value, the Company shall promptly
thereafter pay to Participant (or cause the applicable third party to pay) an
amount equal to the per-share difference in valuations multiplied by the number
of shares of Stock subject to such purchase.

 

-8-

 

 

11.4       In the event the Company enters into an agreement providing for an
acquisition of the Company by a third party or a transaction that includes or is
proposed to include the purchase of all or substantially all the outstanding
shares of Stock (and rights to acquire Stock), then each Participant agrees to
sell all the Stock then owned or controlled by such Participant (or any
permitted transferee or successor) by reason of his exercise or realization of
any award granted under the Plan, and any unexercised or unrealized rights under
any award granted under the Plan to acquire or vest in Stock, to such third
party on the terms and conditions, and for the purchase price, as set forth in
the applicable transaction agreement.

 

11.5       The closing of any transaction contemplated by this Section 11 shall
be set by the Company and occur at such time and place as shall be designated by
the Company by notice to Participant. Delivery of certificates or other
instruments evidencing such shares duly endorsed for transfer and free and clear
of all liens, claims and other encumbrances (other than those encumbrances
hereunder) shall be made on such date against delivery of the purchase price
therefor in satisfaction of any obligation secured thereby.

 

11.6       Each Participant hereby appoints Sven-Olof Lindblad and any officer
of the Company, each with right of substitution, as such Participant’s lawful
attorney-in-fact to execute and deliver on behalf of Participant any
instruments, certificates or affidavits reasonably necessary or appropriate for
closing of any transaction pursuant to this Section 11 and the transfer of any
Stock subject to the provisions of this Section 11.

 

Section 12.     Amendment, Modification and Termination of Plan

 

12.1       Amendments and Termination. The Plan shall terminate December 31,
2015; provided, however, that the Board may at any time amend, alter, suspend,
discontinue or terminate the Plan; and provided further, that stockholder
approval of any amendment of the Plan shall be obtained if otherwise required by
the Code or any rules promulgated thereunder (in order to allow for incentive
stock options to be granted under the Plan). Termination of the Plan shall not
affect the rights of Participants with respect to awards previously granted to
them, and all unexpired awards shall continue in force and effect after
termination of the Plan except as they may lapse or be terminated by their own
terms and conditions.

 

12.2       Waiver of Conditions. The Board may, in whole or in part, waive any
conditions or other restrictions with respect to any award granted under the
Plan.

 

Section 13.     Taxes

 

The Company shall be entitled to withhold the amount of any federal, state and
local income and employment taxes attributable to any amount payable or shares
of Stock deliverable under the Plan after giving the person entitled to receive
such amount or shares of Stock notice as far in advance as practicable, and the
Company may defer making payment or delivery if any such tax may be pending
unless and until indemnified to its satisfaction. The Board may, in its
discretion and subject to such rules as it may adopt, permit a Participant to
pay all or a portion of the Federal, state and local withholding taxes arising
in connection with an award under the Plan by electing to (i) have the Company
withhold shares of Stock with a value equal to the amount required to be
withheld, (ii) tender back shares of Stock received in connection with such
award, or (iii) deliver other previously owned shares of Stock, in each case
having a fair market value equal to the amount to be withheld; provided,
however, that the amount to be withheld shall not exceed the Participant’s
estimated total Federal, state and local tax obligations associated with the
transaction. The election must be made on or before the date as of which the
amount of tax to be withheld is determined and otherwise as required by the
Board. The fair market value of fractional shares of Stock remaining after
payment of the withholding taxes shall be paid to the Participant in cash.

 

-9-

 

 

Section 14.     Miscellaneous

 

14.1       Stock Transfer Restrictions.

 

(a)       Shares of Stock purchased under the Plan may not be sold or otherwise
disposed of except (i) pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Act”), or in a transaction which, in
the opinion of counsel for the Company, is exempt from registration under the
Act; and (ii) in compliance with state securities laws. To the extent not
inconsistent with applicable law, the Board may waive the foregoing
restrictions, in whole or in part, in any particular case or cases or may
terminate such restrictions whenever the Board determines that such restrictions
afford no substantial benefit to the Company.

 

(b)       All certificates for shares delivered under the Plan pursuant to any
award or the exercise thereof shall be subject to such stock transfer orders and
other restrictions as the Board may deem advisable under the Plan and any
applicable federal or state securities laws, and the Board may cause a legend or
legends to be put on any such certificates to make appropriate references to
such restrictions.

 

14.2       Other Provisions. The grant of any award under the Plan may also be
subject to other provisions (whether or not applicable to the benefit awarded to
any other Participant) as the Board determines appropriate, including, without
limitation, provisions for (a) the Participant’s agreement to abide by any
non-disclosure or non-compete requirements or restrictions as specified in the
Participant’s award agreement; (b) one or more means to enable Participants to
defer recognition of taxable income relating to awards or cash payments derived
therefrom, which means may provide for a return to a Participant on amounts
deferred as determined by the Board (provided that no such deferral means may
result in an increase in the number of shares of Stock issuable hereunder); (c)
the purchase of Stock under options in installments; or (d) the financing of the
purchase of Stock under the options in the form of a promissory note issued to
the Company by a Participant on such terms and conditions as the Board
determines.

 

14.3       Award Agreement. No person shall have any rights under any award
granted under the Plan unless and until the Company and the Participant to whom
the award was granted shall have executed an award agreement in such form as
shall have been approved by the Board.

 

14.4       Effect of Termination. The provisions of Section 7.2(c) and of
Section 11.1 regarding rights upon, and the effect of, termination or cessation
of a Participant’s relationship with the Company shall not apply solely by
reason of the termination of a Participant’s relationship with the Company in
any particular capacity if the Participant continues to serve the Company in
another capacity; provided, that the foregoing shall not operate to override any
otherwise applicable limitation on eligibility for incentive options.

 

-10-

 

 

Section 15.     Legal Construction

 

15.1       Requirements of Law. The granting of awards under the Plan and the
issuance of shares of Stock in connection with an award, shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges or markets as may be
required.

 

15.2       Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of New York,
without reference to conflict of law principles thereof.

 

15.3       Severability. If any provision of the Plan or any award agreement or
any award is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or award, or would disqualify the Plan,
any award agreement or any award under any law deemed applicable by the Board,
such provision shall be construed or deemed amended to conform to applicable
laws, or if it cannot be so construed or deemed amended without, in the
determination of the Board, materially altering the intent of the Plan, any
award agreement or the award, such provision shall be stricken as to such
jurisdiction, person or award, and the remainder of the Plan, any such award
agreement and any such award shall remain in full force and effect.

 

As adopted by the Board of Directors                                

  

 

-11-

 



